DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 6th, 2021 has been entered. Claims 13-24 are pending. Claims 13 and 24 have been amended by the Applicant.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-21 and 23-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Peter et al, US 8309872 [Peter].
Regarding claim 13, Peter discloses (figs. 1-8) a contact press-on assembly (7) for a switching contact piece of an electrical switching unit (5), the contact press-on assembly (7) comprising:
stops including a first stop (10) and a second stop (9), said first stop (10) being movable relative to said second stop (9); and
a spring element (18) extending between said first stop (10) and said second stop (9), said second stop (9) forming an abutment for said first stop (10) and at least one of said stops (10) providing a rotary bearing (10) for said spring element (18), said rotary bearing (10) being movable 
Regarding claim 14, Peter further discloses where said first stop (10) is guided by said second stop (9).
Regarding claim 15, Peter further discloses where said stops (10, 9) are movable axially in relation to one another.
Regarding claim 16, Peter further discloses where said first stop (10) has a rotationally movable disk (labeled in fig. 5, below), which is supported on said second stop (9).
		
    PNG
    media_image1.png
    348
    346
    media_image1.png
    Greyscale

Regarding claim 17, Peter further discloses where said first stop (10) has a carrying element (12); and said rotationally movable disk is connected to said carrying element (12) of said first stop (10) by way of a clearance fit.
Regarding claim 18, Peter further discloses where said first stop (10) has a guide pin (labeled in fig. 5, above), which is at least partially enclosed by said spring element (18).

Regarding claim 20, Peter further discloses where said first stop (10) and said second stop (9) are guided in a telescoping manner.
Regarding claim 21, Peter further discloses where said spring element (18) has a pressure stage [col.5, lines 9-14].
Regarding claim 23, Peter discloses (figs. 1-6) an electrical switching device (1), comprising: switching contact pieces including a first switching contact piece (3) and a second switching contact piece [col. 4, line 1], which are movable relatively in relation to one another;
a kinematic chain (6-8) serving for a relative movement of said switching contact pieces in relation to one another, said kinematic chain (6-8) having a contact press-on assembly (7), said contact press-on assembly (7) containing:
stops (10, 9) including a first stop (10) and a second stop (9), said first stop (10) being movable relative to said second stop (9); and
a spring element (18) extending between said first stop (10) and said second stop (9), said second stop (9) forming an abutment for said first stop (10) and at least one of said stops providing a rotary bearing (labeled in fig. 5, above) for said spring element (18), said rotary bearing being movable together with said first stop (10), said rotary bearing (10) protecting said spring element (18) from transverse forces introduced from outside [col. 5, lines 49-53].
Regarding claim 24, Peter further discloses a vacuum interrupter (5), said switching contact pieces defining a switching gap there between and disposed in said vacuum interrupter (5).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Kakio et al, US 20160300678 [Kakio].

Kakio discloses (fig. 10) a contact press-on assembly (5) where an abutment has a damping element (58) for a first stop (51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact press-on assembly of Peter with the inclusion of the damping element of Kakio, thereby providing impact-transmission suppression between the drive device and the movable contact, during breaking operation of the circuit breaker.
Response to Arguments
Applicant's arguments filed January 6th, 2021 have been fully considered but they are not persuasive.
Applicant essentially argues, “the first stop or “insulating body” 10 does not have the function of a rotary bearing, which would allow random rotational turns for absorbing externally induced forces. A closer look shows that Peter relies on a bayonette fitting 13, 14, 15, which is good only for narrowly limited rotational angles (see: col 6, lines 15 to 45). However, this is not at all suitable for functioning as a rotary bearing for the operation of the contact press-on assembly”.
Examiner cannot concur with the Applicant, because Peters clearly teaches and shows a structurally similar a contact press-on assembly (7) having the required first and second stops (10, 9) and a spring element (18) arranged between the stops (10, 9) and at least one of the first stop (10) providing a rotary bearing for said spring element (18).  Examiner notes, that Peters clearly teaches that the insulating body (10) move longitudinally and can rotate, and is used as a stop [col. 4, lines 63-66]; thus suggesting functionality of a rotary bearing, satisfying the claimed limitations. 
Applicant, further suggest that Peters fails to disclose the “rotary bearing protecting said spring element from transverse forces introduced from outside.

Applicant’s further arguments (pages 7-9) are not commensurate in scope with the claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833